Citation Nr: 0700627	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-28 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter, S. M.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to August 
1971.  He died in August 2002.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for the cause of the veteran's death.  In November 
2006, the appellant testified at a Board videoconference 
hearing.  


FINDINGS OF FACT

1.  Staphylococcal pneumonia was the immediate cause of the 
veteran's death. 

2.  The staphylococcal pneumonia that caused the veteran's 
death in 202 was medically unrelated to staph infections 
treated during the veteran's active duty service which ended 
in 1971.  

3.  The veteran's liver disease, described as cirrhosis of 
the liver due to hepatitis, was not manifested during his 
active duty service or for many years thereafter, nor was 
such liver disease otherwise related to service, including 
exposure to herbicide agents during service or to medications 
taken for the veteran's service-connected post-traumatic 
stress disorder.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the appellant a VCAA notice in 
November 2002.  That notice informed the appellant of the 
type of information and evidence that was needed to 
substantiate claims for service connection.  That notice did 
not inform the appellant of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  As the appellant's claim is for 
service connection for the cause of the veteran's death, a 
rating for a disability is not at issue.  Despite the 
inadequacy of the VCAA notices as to the element of 
establishing an effective date, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board denies 
herein the claim for service connection for the cause of the 
veteran's death.  As the claim is denied, the RO will not be 
establishing an effective date for the claimed benefit, and 
there is no possibility of prejudice to the appellant on the 
matter of an effective date.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The appellant has had a meaningful opportunity to participate 
in the processing of her claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, the Board finds such error to be 
harmless error that would not reasonably affect the outcome 
of the appellant's claim.

Service Connection for the Cause of Death

The veteran died in August 2002 at the VA Medical Center 
(VAMC) in Kerrville, Texas.  The death certificate lists 
staphylococcal pneumonia as the immediate cause of the 
veteran's death.  The certifying physician, S. L. S., M.D., 
listed tobacco use and cirrhosis of the liver as other 
significant causes contributing to death but not resulting in 
the staphylococcal pneumonia.  Dr. S. indicated that tobacco 
use and alcohol use had both contributed to death.

The appellant seeks to establish service connection for the 
cause of the veteran's death.  To do so, evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  38 C.F.R. § 3.312.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The claims file contains a report summarizing the treatment 
and death of the veteran at the Kerrville VAMC in August 
2002.  Dr. S. noted that the veteran had a history of 
cirrhosis related to hepatitis C and alcohol dependence, and 
that he came to Urgent Care at the VAMC reporting a history 
of increased dyspnea over the preceding few days.  The 
assessment was pneumonia, and treatment was begun, but was 
ultimately unsuccessful.  Laboratory tests revealed Staph 
aureus.  Dr. S. reported:

In summary, three factors were 
responsible for the patient's poor 
outcome:
1. relative immunosuppression due to his 
cirrhosis.
2. infection with a highly virulent 
organism.
3. a prolonged period [three days] 
between onset of [symptoms] and 
presentation to UC.

During the veteran's lifetime, VA granted service connection 
for post-traumatic stress disorder (PTSD) and for tinnitus.  
The RO assigned disability ratings of 30 percent, and later 
70 percent, for PTSD, and 10 percent for tinnitus.  The RO 
noted that the veteran had disability due to hepatitis and 
gastroesophageal reflux disease (GERD).  The RO noted the 
hepatitis and GERD disabilities for purposes of establishing 
entitlement to non-service-connected disability pension, but 
did not consider those disabilities to be service connected.  
The RO denied service connection for hearing loss, finding 
that the veteran's hearing was not impaired to the extent 
required for entitlement to VA benefits.

The appellant asserts that there is a connection between 
recurrent staph infections that the veteran began to have 
during service, and the staphylococcal pneumonia that was the 
cause of the veteran's death.  In the November 2006 
videoconference hearing, the appellant indicated that the 
veteran had boils with staph infection a number of times 
during his service in Vietnam.  She stated that he continued 
to have boils the rest of his life.  Ms. S. M., the 
appellant's daughter, confirmed that the veteran frequently 
had boils.  The appellant expressed her understanding that 
staph infections can remain in a person's system, dormant at 
some times and intermittently symptomatic.  The appellant 
indicated that the veteran was not sick for three days before 
he entered the hospital in August 2002, and that medical 
records were incorrect about the time of onset of his 
pneumonia symptoms.

The appellant also contends that the liver disorder that 
contributed to causing the veteran's death was caused by the 
veteran's exposure to Agent Orange during his service in 
Vietnam.  She has also indicated that it is possible that the 
medications the veteran took for his service-connected PTSD 
were harmful to his liver.

The veteran's service medical records show that he was 
treated for allergic rashes in September and December 1967.  
In January 1968, he was treated for hives.  In November and 
December 1969, he received treatment, including antibiotics, 
for an abscess in his right axilla.  No skin disorders were 
noted on his June 1971 separation examination.

The claims file contains records of VA physical and mental 
health care of the veteran from 1998 to 2002.  Those records 
reflect a long history of alcohol abuse, PTSD, and liver 
disease.

In February 2005, a VA physician reviewed the veteran's 
claims file and provided an opinion.  The physician noted the 
findings in the August 2002 medical records and noted the 
treatment in service for an abscess in the right axilla.  The 
physician stated that Staphylococcus aureus, with which the 
veteran was infected in August 2002, was an organism that was 
widespread in the community.  The physician indicated that an 
abscess due to Staphylococcus aureus usually resolves 
following treatment.  The physician expressed the opinion 
that there was no relationship between the axillary abscess 
in the service and the staphylococcal pneumonia that 
developed over 30 years later.

No residual of the abscess that was treated in 1969 was noted 
when the veteran was examined for separation from service in 
1971.  A physician has expressed the opinion that the 
staphylococcal pneumonia that caused the veteran's death in 
2002 was not related to the abscess treated in 1969.  There 
is no medical finding or opinion supporting a link between 
staph infection in service and the organism and pneumonia 
that caused the veteran's death.  The preponderance of the 
evidence is against a finding that the fatal staph infection 
began during service.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The veteran 
served in Vietnam during the Vietnam War, and he is presumed 
to have been exposed to herbicides during service.  See 
38 C.F.R. § 3.307(a)(6)(iii).  Neither hepatitis nor 
cirrhosis of the liver, however, is among the conditions 
listed at 38 C.F.R. § 3.309(e), for which service connection 
may be presumed based on herbicide exposure.  No physician 
has provided direct evidence through a finding or opinion 
linking the veteran's liver disease to his herbicide 
exposure.

There also is no medical evidence or opinion linking the 
veteran's liver disease to medications used to treat his 
service-connected PTSD.  To the contrary, there is medical 
opinion linking the veteran's cirrhosis of the liver to 
alcohol abuse and hepatitis C.  After reviewing the record 
the Board is compelled to conclude that the preponderance of 
the competent evidence is against a finding of any link 
between the veteran's pneumonia or his liver disease, and his 
service or to a service-connected disability.  

In closing, the Board acknowledges the appellant's testimony 
regarding her belief that the treatment for a staph infection 
during service and the death certificate reference to 
staphylococcal pneumonia shows the necessary nexus to 
service.  However, such questions must be addressed by 
medical personnel, not laypersons.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the present case, the 
appellant's contention was duly addressed by a medical doctor 
who opined that there was no such causal relationship.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


